772 N.W.2d 47 (2009)
Carl Michael DAVIS, Plaintiff-Appellant,
v.
Jackie L. WILLIAMS, Kathy's Trucking Company, Inc., O & I Transport, Inc., and O & I Transport of Michigan, Inc., Defendants-Appellees.
Docket No. 138080. COA No. 278713.
Supreme Court of Michigan.
September 23, 2009.

Order
On order of the Court, the application for leave to appeal the December 4, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.